PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Taylor, Donald, Warren
Application No. 15/489,974
Filed: 18 Apr 2017
For: SUSTAINED VEHICLE VELOCITY VIA VIRTUAL PRIVATE INFRASTRUCTURE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.137(a), filed March 18, 2021, requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is GRANTED.

The Office mailed a Notice of Allowance and Fee(s) Due on January 29, 2020, which set a three month period to pay the issue fee. Applicant submitted the issue fee on May 6, 2020. This application became abandoned on April 30, 2020. A Notice of Abandonment was mailed on October 13, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a completed Part B – Fee(s) Transmittal and the issue fee of $250 on May 6, 2020; (2) the  petition fee of $525 on January 21, 2021; and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET